t c memo united_states tax_court ilya roytburd petitioner v commissioner of internal revenue respondent docket no filed date ilya roytburd pro_se harry j negro for respondent memorandum opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and additions to petitioner’s federal_income_tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number to be determined to be determined dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof see rule a background petitioner filed a petition an amended petition and a second amended petition petitioner showed his address in each as being in newtown pennsylvania respondent moved to dismiss for failure to state a claim upon which relief can be granted and to impose a penalty under sec_6673 the motion the motion was called for hearing on date and petitioner and respondent’s counsel appeared and were heard thereafter we disposed of the motion by order of the same date granting in part and denying in part in that order we stated petitioner’s second amended petition contains nothing but frivolous and groundless arguments that merit no extended discussion we found however that certain allegations made by petitioner at the hearing could be construed as petitioner’s assertion that respondent erred in the notice in petitioner makes no argument that the burden_of_proof has shifted to respondent pursuant to sec_7491 nor would we sustain that argument since among other things as discussed infra petitioner has introduced no credible_evidence that the bank_deposits herein described have a nontaxable source see sec_7491 making a positive adjustment of dollar_figure to petitioner’ sec_2002 taxable_income on account of unexplained deposits to petitioner’s bank account at sovereign bank and in determining that he was liable for self-employment_tax on that income we advised petitioner that bank_deposits are prima facie evidence of income and we pointed him to authority for that proposition we deemed petitioner to have conceded all adjustments to income made by respondent in the notice except for the aforementioned dollar_figure adjustment and the related determination of self-employment_tax liability we further deemed petitioner to have conceded all additions to tax determined in the notice we denied without prejudice that portion of the motion asking for a penalty under sec_6673 we reviewed for petitioner’s benefit the provisions of sec_6673 and we warned him petitioner is herewith expressly advised that the court may very well impose on him a substantial penalty under sec_6673 if he persists in advancing frivolous or groundless arguments or if he should subsequently be found to have instituted or to have maintained this action primarily for delay subsequently on date we held a trial at the trial respondent conceded that the dollar_figure adjustment was overstated by dollar_figure and that petitioner had no liability for self-employment_tax we accepted those concessions the only issue left for disposition was respondent’s positive adjustment of dollar_figure to petitioner’ sec_2002 income the adjustment is described in the notice as an increase in petitioner’s taxable_income resulting from an analysis of hi sec_2002 bank_deposits at trial in support of the adjustment respondent proffered bank records pertaining to a savings account in petitioner’s name at sovereign bank and showing among other things deposits and wire transfers into the account as follows date date date date date total amount dollar_figure big_number big_number big_number dollar_figure source wire transfer wire transfer deposit deposit the two wire transfers were received by sovereign bank from first clearing corp the date deposit was of a check from the travelers indemnity co the date deposit is unexplained at trial petitioner acknowledged receiving a check for an insurance claim he also acknowledged receiving a check for unemployment_compensation he testified that the wire transfers were of money that he moved from other money market the records were accompanied by a certification of records by an official of sovereign bank we reserved ruling on the admissibility of the records to give petitioner a chance to argue on brief that the records should not be admitted into evidence since petitioner’s brief contains no argument on that score we deem no objection to be made and we receive the records into evidence without objection accounts he offered no further explanation or particulars of the deposits at the conclusion of the trial the court requested seriatim briefs respondent going first the court directed petitioner to the requirements of rule which among other things sets forth the requirements for the form and content of briefs respondent’s brief complies with the requirements of rule containing among other things proposed findings_of_fact and a legal argument petitioner answered respondent’s brief with a document that fails to comply with the requirements of rule it neither proposes any findings_of_fact nor makes any objection to respondent’s proposed findings_of_fact see rule e it contains only tax-protester rhetoric in substantial part it reads as follows respondent served petitioner with a notice_of_deficiency apparently based upon respondent’s mistaken belief that the petitioner for the time period stated in the notice was in fact a u s citizen and moreover a taxpayer as defined in sec_7701 petitioner has not conducted his life as a u s citizen for many years having learned discovered the differences between a natural born american citizen of the state and that of a 14th amendment federal citizen -- subject petitioner has long rejected the status of u s citizen and any writings or statements to the contrary by petitioner were based upon government deceit and deception in failing to advise petitioner of the consequences of that status petitioner denies being for the period at issue a resident and or citizen_of_the_united_states and is in fact domiciled in the sovereign republic of pennsylvania and claiming state citizenship respondent may have jurisdiction to assess u s citizens wherever resident but again petitioner rejects that status the tax at issue respondent seeks to impose upon petitioner goes far beyond congress’ constitutionally delegated powers before tax_court can proceed to adjudicate the matters herein respondent must first establish that petitioner is was a u s citizen during the period at issue absent the required personam jurisdiction this case must be dismissed signature ilya roytburd sovereign american citizen discussion i deficiencies in tax the only adjustment relating to the deficiencies in tax determined by respondent in the notice that remains at issue is respondent’s adjustment for of after a concession dollar_figure on account of unexplained bank_deposits respondent has produced evidence of those deposits and petitioner does not contradict the fact of the deposits moreover a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 petitioner bears the burden of proving that the income was from a nontaxable source or otherwise excluded from his gross_income by law see eg mantakounis v commissioner tcmemo_2002_306 petitioner makes no argument on brief concerning the bank_deposits and that failure is sufficient for us to conclude that he has abandoned the controversy with respect to those items see 91_tc_524 ndollar_figure moreover at trial petitioner’s only explanation of the unexplained deposits was by generalized uncorroborated and self-serving testimony that the unexplained deposits were primarily from purported other bank accounts petitioner did not identify those accounts he provided no statements showing deposits to and withdrawals from those accounts nor did he call any financial adviser or other person who could have corroborated his claim that he was merely redepositing already taxed or nontaxable funds petitioner had ample time and opportunity to obtain corroborating evidence we had advised him in our order disposing of the motion that respondent had identified unexplained deposits to his sovereign bank account and that unexplained bank_deposits were prima facie evidence of income we need not accept self-serving testimony even if unopposed 403_f2d_403 2d cir affg tcmemo_1967_85 see also tokarski v commissioner supra pincite under all the circumstances we are not required to accept the self-serving testimony of petitioner as gospel moreover we are entitled to infer from petitioner’s failure to offer evidence concerning the source of the deposits that such evidence would have been unfavorable to petitioner’s case see 6_tc_1158 affd 162_f2d_513 10th cir petitioner has failed to prove that deposits to his sovereign bank account in totaling dollar_figure were from a nontaxable source or otherwise excluded by law we sustain respondent’s determination_of_a_deficiency in tax for on account of the omission of that amount from petitioner’s taxable_income ii sec_6673 penalty in pertinent part sec_6673 provides a penalty of up to dollar_figure if the taxpayer has instituted or maintained proceedings before the tax_court primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless we have already determined that the second amended petition contains nothing but frivolous and groundless arguments in our order disposing of the motion we warned petitioner that we might impose on him a substantial penalty under sec_6673 if he persisted in advancing frivolous or groundless arguments or if he should subsequently be found to have instituted or to have maintained this action primarily for delay petitioner’s brief which we have set forth in substantial part shows that he has persisted in that sanctionable conduct moreover we can see little reason for petitioner’s having instituted this proceeding but to delay the collection of federal_income_tax due and owing petitioner has not only wasted his time but he has also wasted the time of respondent’s employees officers and counsel not to mention the waste of the court’s time in disposing of this case the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 119_tc_285 petitioner is deserving of a substantial penalty we shall exercise our authority under sec_6673 and require petitioner to pay to the united_states a penalty of dollar_figure iii conclusion to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
